Citation Nr: 1455409	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  07-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 1997.  

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2008, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was remanded by the Board in March 2009 and November 2010.  In November 2012, the Board denied the claim, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an April 2013 order, the Court granted the motion and remanded the appeal to the Board.

In April 2014, the Board again remanded the Veteran's claim as inextricably intertwined with another service connection issue that is no longer before the Board for additional development on the service connection issue.  


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In its November 2012 decision, the Board discussed in detail how VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met with respect to the TDIU issue on appeal and determined that no further notice or assistance has required to fulfill VA's duties in the development of the claim.  This discussion and determination are hereby incorporated in this decision.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In its November 2012 decision, the Board provided a factual background of the Veteran's TDIU claim and determined that, even though the percentage criteria set forth at 38 C.F.R. § 4.16(a) had been met, the evidence did not demonstrate that the Veteran was unemployable due to his service-connected disability; at that time, the Veteran was only service-connected for his lumbar spine disability, which was rated 60 percent.  In explaining this determination, the Board discussed the fact that, while the Veteran had moved from job-to-job prior to the time that he stopped working, the evidence was unclear as to whether he moved because he was physically unable to perform the work, or simply because he did not like the employment, noting that in October 2005 he stated that he had left two jobs because of reasons such as disagreements with his supervisor and a desire for more stable hours.

The Board also discussed the findings of a December 2005 VA examiner, who determined that the Veteran's reported symptoms were disproportionate to objective findings, given a relatively normal neurologic examination, that the Veteran was not disabled from employment.  The Board noted the examiner's opinion that, given the Veteran's circumstances, he had "ample opportunity" to pursue a different career either outside of law enforcement, or at least a more sedentary position in law enforcement.  The Board furthermore discussed that fact that, during the appeals period, the Veteran had typically attributed his lack of employment to his nonservice-connected psychiatric disorder, noting that in March 2008 he stated that he was not working mainly secondary to his depression.  In this regard, the Board noted that the Veteran had been found unemployable by the Social Security Administration in July 2009, but that such unemployability had been found primarily to be due to nonservice-connected psychiatric disorders.

This portion of the Board's November 2012 decision was not challenged or discussed in the March 2013 JMR, which focused solely on a separate service connection issue, but remanded the TDIU issue on the basis that it was inextricably intertwined with such service connection issue.  Thus, this portion of the November 2012 Board decision is hereby incorporated in this decision by reference.  In this decision, the Board will focus on the pertinent evidence added or changes in circumstances since the September 2012 Board decision. 

Currently, the Board is service-connected for the following disabilities:  herniated disc disease with laminectomy L5-6, rated 60 percent; gastroesophageal reflux disease (GERD), rated 10 percent; and tinnitus, rated 10 percent.  He therefore meets the schedular percentage requirements under 38 C.F.R. § 4.16(a).

As reflected in a statement received in July 2014, the Veteran continues to assert that his lumbar spine disability, specifically, prevents him from working.  However, the evidence associated with the record since the September 2012 Board decision does not indicate that the Veteran's spine disability affects his ability to be employed differently than before that decision.  On VA examination in June 2014, the Veteran was noted to have had problems with sitting, standing and/or weight bearing-problems also noted on the December 2005 VA examination.  However, when asked whether the Veteran's lumbar spine condition impacted his ability to work, the VA examiner replied that it did not.  Essentially, the record reflects that the Veteran's lumbar spine disability is not rendering him unable to secure or follow a substantially gainful occupation for the same reasons as those discussed at length in the September 2012 Board decision, as noted above.  

Furthermore, even considering the Veteran's other service-connected disabilities of GERD and tinnitus, in combination with his lumbar spine disability, the evidence does not reflect that such disabilities render the Veteran unemployable.  On June 2014 VA examination, the Veteran's GERD was noted to cause persistently recurrent epigastric distress and reflux, but again the examiner commented that such disability did not impact the Veteran's ability to work.  Also, a May 2013 VA treatment note reflects that the Veteran's GERD was "stable on [proton pump inhibitors]," with medication of 20 milligrams of omeprazole daily.  On June 2014 VA examination for hearing loss and tinnitus, it was noted by the examiner that the Veteran's tinnitus did not "impact ordinary conditions of daily life, including ability to work."  Moreover, there has been no evidence presented reflecting that either GERD or tinnitus, alone or in combination with each other and/or the Veteran's lumbar spine disability, has in any way prevented the Veteran from being able to be employed, and the Veteran has not asserted that GERD or tinnitus have contributed to his unemployability.  

The record therefore does not establish that the Veteran would be unable to work solely due to his service-connected disabilities.  Rather, as in September 2012, the record continues to reflect that the Veteran is unemployable due to nonservice-connected psychiatric disability.  In this regard, VA treatment records dated through May 2014 continue to reflect regular treatment for substantially disabling psychiatric disorders including dysthymic disorder, social phobia, posttraumatic stress disorder, and panic disorder with agoraphobia.    

Thus, the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities.  Accordingly, a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


